DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
For all examination purposes the priority date of claims 6-8, 16 and 17 is 05/19/2020, filing date of 16/878185. The prior-filed application 16/359,767, which is a continuation or divisional application of the prior-filed application 14/875,883 does not address the limitation, original claims 6-8, 16 and 17 of application 16/878,185 were new matter and introduced for the very first time on 5/19/2020. If applicant disagree applicant shall traverse in response to this office action and specifically point to the section of the said application 14/875,883 for the support of the claimed subject matter. Unpersuasive traversal will result in 35 USC 112 (a) new matter rejections, and the Office action will be made Final. Please correct the typographical errors in ADS continuity chain with respect to 16/878,185 being a CON.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is claiming “a left turn and a right turn to the microcontroller…” Please change this to “a left turn indication and a right turn indication to the microcontroller…” in an effort to maintain proper anteceding basis for “the left turn indication” and “the right turn indication” throughout the claims.  
Claim 9 is objected because limitation, “lights flashing, but in a non strobing manner.”  The use of negative limitation is noted in the claim. Although, the use of negative limitation is allowed according to the MPEP; nevertheless, Applicant shall provide teaching for the claimed negative limitation in the specification. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). However, the mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. In this instance specification does not discuss, the subject matter of the negatively claimed limitation. Therefore, the mere omission of the negatively claimed subject matter cannot be construed as Applicant's claimed invention. See MPEP 2173.05(i).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written new matter requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 is claiming, “automated vehicle safety system” and specification fails to define the vehicle safety system as an “automated vehicle safety system.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is claiming, “the microcontroller is in communication with at least one vehicle safety system and strobes the first and second subsets of lights simultaneously in response to a [different] signal from the at least one vehicle safety system.” However, the amended claim 1 has established a different embedment than the one originally presented, and claim 1 is claiming “a hazard switch that is operable by the occupant of the vehicle to indicate a hazard condition… wherein the microcontroller strobes the first and second subsets of lights simultaneously in response to  the indication of the hazard condition…”  Therefore, claim 6 is now effectively changing the subject matter that was claimed and established in the independent claim 1, and rendering claim 6 indefinite and, it is Examiner educated guess that Applicant meant to claim, “the microcontroller is in communication with at least one vehicle safety system and further strobes the first and second subsets of lights simultaneously in response to a signal from the at least one vehicle safety system.” Applicant is requested to add the word further to remove ambiguity. 
Claims 7 and 8 are rejected by the virtue of their dependency.

Claims 9, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is claiming, “wherein the hazard switch is further operable to signal the microcontroller to activate the first and second subsets of lights in a flashing, but non strobing manner,” However, the preceding claim 1, is claiming “ a microcontroller in operative communication with the plurality of signal lights  …to illuminate both subsets of lights simultaneously… a hazard switch  that is operable by the occupant of the vehicle to indicate a hazard condition to the microcontroller ….the microcontroller strobes the first and second subsets of lights simultaneously in response to the indication of the hazard condition… a cycle of the strobing being perceptibly faster than a cycle of the flashing…” Therefore, claim 9 is effectively changing the subject matter that was claimed in the independent claim 1, and rendering claim 9 indefinite. Therefore, it is unclear to the Examiner how do the first and second subsets of lights can strobe simultaneously at a cycle of the strobing being perceptibly faster than a cycle of the flashing, as well as, in a flashing, and non strobing manner, in response to the hazard switch? Therefore, it is unclear to the Examiner the subject matter applicant regards as the invention.
Claim 10 is claiming, “wherein the microcontroller is operable to strobe the first and second subsets of light in sequence in response to indicate a direction while strobing.” However, the preceding claim 1, is claiming “the microcontroller strobes the first and second subsets of lights simultaneously in response to the indication of the hazard condition.” Therefore, claim 10 is effectively changing the subject matter that was claimed in the independent claim 1, and rendering claim 10 indefinite. Therefore, it is unclear to the Examiner how do the first and second subsets of lights can strobe simultaneously, as well as, strobe in sequence?  Claim 15 is rejected for the same reason. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214), in view of Wasilewski (US 6,744,359 B1).
Consider claim 1, Smithson teaches, a lighting system comprising: 
a plurality of signal lights (3, 4) that are positioned on a vehicle to indicate a turning direction of the vehicle, (Smithson teaches, “processors of the light units are programmed to detect signals on the turn, auxiliary, and mode terminals and to provide particular illumination patterns in response to the signals, or combination of signals, so detected… turn signals are given precedence over all other signals detected. In typical vehicles, turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014); 
a microcontroller (61, 63) in operative communication with the plurality of signal lights (3, 4)  to illuminate a first subset of the plurality of signal lights (LED array of 3 that are visible on a left side of the vehicle, to illuminate a second subset of the plurality of lights (LED array of 4) that are visible on a right side of the vehicle, (Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4) and to illuminate both subsets of light bulbs simultaneously, (Smithson teaches, “[i]f pulsating turn signals are applied to both light units 3 and 4, that is, if the hazard switch 34 is operated… the processors 61 and 63 will both enable their LED arrays 39.” See ¶ 0033 Figs 3 & 4); 
a signal light stalk (lever) that is operable by an occupant of the vehicle to indicate at least a left turn and a right turn to the microcontroller, (Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014); and 
a hazard switch (34, 42) that is operable by the occupant of the vehicle to indicate a hazard condition to the microcontroller, (Smithson teaches, “[t]he left and right turn lamps 17 and 19 are activated to flash in unison by closure of a hazard flasher switch 34 which may connect to both flasher units 24 and 29 or by a separate hazard flasher unit” See ¶ 0024. Smithson teaches, “system 1 adds a strobe flasher switch 42 which is mounted in a cab of the vehicle for selective manual operation by the vehicle driver.” See ¶ 0025); 

wherein the microcontroller flashes the first subset of the plurality of lights (3, 17, 24, See Fig. 2 & 3) in response to the left turn indication, and flashes the second subset of the plurality of lights (4, 19, 29, See Fig. 2 & 3) in response to the right turn indication, (Smithson teaches, “[t]he left turn lamp 17 is activated to flash by an intermittent or pulsating left turn indicator signal derived from battery current by a left turn flasher unit 24 in response to closure of a left turn switch 26. Similarly, the right turn lamp 19 is activated to flash by a right turn flasher unit 29 by closure of a right turn switch 31.” See ¶ 0024);

wherein the microcontroller strobes the first and second subsets of lights simultaneously in response to the indication of the hazard condition, (Smithson teaches, “system 1 adds a strobe flasher switch 42 which is mounted in a cab of the vehicle for selective manual operation by the vehicle driver.” See ¶ 0024. Smithson teaches, “[t]he overall visual effect of a turn signal applied to a turn signal terminal 55 is that the local LED array 39 is flashed in apparent unison with the existing turn signal lamp. The effect is similar when the hazard switch 34 is operated.” See ¶ 0033)

a cycle of the strobing being perceptibly faster than a cycle of the flashing of the first subset of lights and perceptibly faster than a cycle of the flashing the second subset of lights, . Smithson teaches, “[t]he flash patterns corresponding to the … strobe signal consist of sequences of 100 millisecond flashes.” See ¶ 0030. Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034. Nonetheless, in an analogous art, Wasilewski teaches, “the vehicle emergency warning system according to the present invention, installed in an automobile. The system comprises a strobe light 1, a control unit 2, control indicator or lamp 3…” See Col. 4 lines 3-6. Wasilewski anticipates, “the strobe light 1 may be incorporated into standard tail lamps…” See Col. 4 line 15-16. Wasilewski teaches, “the strobe light 1 is shown comprising a light element 21 which is preferably a high energy strobe light bulb which is capable of providing a sufficiently bright signal to command the immediate attention and reaction of following drivers, and is also highly visible in inclement weather and difficult driving conditions such as fog, snow storms, etc.” See Col. 4 lines 20-26.
Wasilewski teaches, “[t]he frequency of flashing the strobe light is preferably more than twice the normal flashing frequencies of any other lamps operating on the vehicle (e.g. turn indicator, hazard warning, etc.), in order to distinguish a real emergency situation from normal vehicle signalling.” See Col. 3 lines 5-9. Wasilewski teaches, “a second predetermined pattern which, according to the preferred embodiment, comprises intermittent high frequency, high energy flashes in the event of vehicle impact.” See Col. 3 line 25-28. 
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify Smithson and have “a microcontroller-based vehicle emergency warning system is provided comprising a high energy, flashing strobe light which is disposed in the vehicle so as to face following traffic” as suggested by Wasilewski, See col 3 lines 12+, and “the strobe light 1 may be incorporated into standard tail lamps…” See Col. 4 line 15-16; therefore, “a high energy strobe light is used to warn following traffic of an emergency situation.” See Wasilewski Col. 2 lines 51-67. The “high energy strobe light bulb which is capable of providing a sufficiently bright signal to command the immediate attention and reaction of following drivers, and is also highly visible in inclement weather and difficult driving conditions such as fog, snow storms, etc.” See Col. 4 line 20-26.

Consider claim 2, the light system of claim 1, wherein the microcontroller comprises a body control module, Specification defines body control module as “any electronic or electromechanical mechanical device with control or programmable control (whether or not reprogrammable) over the signal lights or hazard lights of a car is considered a BCM.” See ¶ 0056. Although, examiner is not permitted to read the specification into the claims. (Smithson teaches,  “[t]he left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57. Each controller 61 and 63 controls its LED array 39 by way of a respective set of LED switches or drivers 66.”  See ¶ 0027. Therefore, the microcontrollers 61 and 63 comprises terminal that receives inputs from terminals sensing terminals 55, 56, and 57, mode comm 77, back up sensor 70, left and right turn sensors 68 and 72, and strobe sensor 74; therefore, microcontrollers 61 and 63 comprises an electron module with control over the signal lights or hazard lights of a car.)


Consider claim 6, the lighting system of claim 1, wherein the microcontroller is in communication with at least one automated vehicle safety system and strobes the first and second subsets of lights simultaneously in response to a signal from the at least one automated vehicle safety system, Wasilewski teaches, “another secondary function of the system according to the present invention, an automatic braking system (ABS) can be connected to the control unit 2…” See Col. 7 line 38-40.

Consider claim 8, the lighting system of claim 6, wherein the at least one automated vehicle safety system comprises a vehicle airbag system, , Wasilewski teaches, “[t]he microcontroller 23 also generates a logic high signal on output PB3 and a logic low signal on PB4 for application to terminals ‘L’ and ‘O’…. Terminals ‘L’ and ‘O’ may be connected to safety devices such as airbags (with safety devices connected to the ‘L’ terminal being in a ‘normally open’ status while devices connected to the ‘O’ terminal are operated with ‘normally closed’ status)” See Wasilewski Col. 6 lines 42-54.

Consider claim 9, the lighting system of claim 1, wherein the hazard switch is further operable to signal the microcontroller to activate the first and second subsets of lights in a flashing, but non strobing manner, (Smithson teaches, “programming for the processors can be such that the flash pattern for a backup signal is different from a flash pattern activated by operating the strobe switch.” See ¶ 0014.)

Consider claim 11, a vehicle lighting system comprising: a first plurality of lights positioned to a left side of the vehicle and a plurality of lights positioned to a right side of the vehicle, (Smithson teaches, “processors of the light units are programmed to detect signals on the turn, auxiliary, and mode terminals and to provide particular illumination patterns in response to the signals, or combination of signals, so detected… turn signals are given precedence over all other signals detected. In typical vehicles, turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014);
a microprocessor controlling illumination of the first plurality and second plurality of lights, (Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. Smithson teaches, “[i]f pulsating turn signals are applied to both light units 3 and 4, that is, if the hazard switch 34 is operated… the processors 61 and 63 will both enable their LED arrays 39.” See ¶ 0033 Figs 3 & 4); and 
a signal indicator accessible by an occupant of the vehicle to indicate at least a left signal and a right signal to the microprocessor, (Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014); 

wherein the microprocessor illuminates the first plurality of lights (LED array 3) in a first flashing mode with a first cycle rate in response to receiving the left signal from the signal indicator, and illuminates the second plurality of lights (LED array 4) in a second flashing mode with a second cycle rate in response to receiving the right signal from the signal indicator, (Smithson teaches, “[t]he left turn lamp 17 is activated to flash by an intermittent or pulsating left turn indicator signal derived from battery current by a left turn flasher unit 24 in response to closure of a left turn switch 26. Similarly, the right turn lamp 19 is activated to flash by a right turn flasher unit 29 by closure of a right turn switch 31.” See ¶ 0024) ; and 

wherein the microprocessor illuminates the first and second plurality of lights in a strobing mode after receiving a strobe signal, the strobing mode having a third strobing cycle rate that exceeds the first and second cycle rates, Smithson teaches, “[t]he flash patterns corresponding to the … strobe signal consist of sequences of 100 millisecond flashes.” See ¶ 0030. Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034. Nonetheless, in an analogous art, Wasilewski teaches, “the vehicle emergency warning system according to the present invention, installed in an automobile. The system comprises a strobe light 1, a control unit 2, control indicator or lamp 3…” See Col. 4 lines 3-6. Wasilewski anticipates, “the strobe light 1 may be incorporated into standard tail lamps…” See Col. 4 line 15-16. Wasilewski teaches, “the strobe light 1 is shown comprising a light element 21 which is preferably a high energy strobe light bulb which is capable of providing a sufficiently bright signal to command the immediate attention and reaction of following drivers, and is also highly visible in inclement weather and difficult driving conditions such as fog, snow storms, etc.” See Col. 4 lines 20-26.
Wasilewski teaches, “[t]he frequency of flashing the strobe light is preferably more than twice the normal flashing frequencies of any other lamps operating on the vehicle (e.g. turn indicator, hazard warning, etc.), in order to distinguish a real emergency situation from normal vehicle signalling.” See Col. 3 lines 5-9. Wasilewski teaches, “a second predetermined pattern which, according to the preferred embodiment, comprises intermittent high frequency, high energy flashes in the event of vehicle impact.” See Col. 3 line 25-28. 
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify Smithson and have “a microcontroller-based vehicle emergency warning system is provided comprising a high energy, flashing strobe light which is disposed in the vehicle so as to face following traffic” as suggested by Wasilewski, See col 3 lines 12+, and “the strobe light 1 may be incorporated into standard tail lamps…” See Col. 4 line 15-16; therefore, “a high energy strobe light is used to warn following traffic of an emergency situation.” See Wasilewski Col. 2 lines 51-67. The “high energy strobe light bulb which is capable of providing a sufficiently bright signal to command the immediate attention and reaction of following drivers, and is also highly visible in inclement weather and difficult driving conditions such as fog, snow storms, etc.” See Col. 4 line 20-26.

Consider claim 12, the system of claim 11, wherein the strobe signal is provided by the occupant of the vehicle, (Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014)

Consider claim 13, the system of claim 11, wherein the strobe signal is provided by a safety system of the vehicle, Wasilewski teaches, “another secondary function of the system according to the present invention, an automatic braking system (ABS) can be connected to the control unit 2…” See Col. 7 line 38-40.

Consider claim 14, the system of claim 11, wherein the microprocessor is enabled to receive wireless communications and the strobe signal is provided wirelessly by a mobile device. Examiner takes Official Notice that it is well-known in the prior art to have a CAN bus that can communicate wirelessly and where the ECU comprising a microprocessor receives wireless signal from a wireless actuator.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214), in view of Wasilewski (US 6,744,359 B1), and further in view of Song (US 2006/0125616 A1).
Consider claim 16, a system for implementing strobing illumination on an exterior of a vehicle comprising: a set of lights visible on the exterior of the vehicle, including a left rear indicator (3) and a right rear indicator (4), (Smithson teaches, “processors of the light units are programmed to detect signals on the turn, auxiliary, and mode terminals and to provide particular illumination patterns in response to the signals, or combination of signals, so detected… turn signals are given precedence over all other signals detected. In typical vehicles, turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014); and 

a strobing circuit that responds to input from a user activating hazard flashers by producing a first electrical output in control of the set of light that causes the set of lights to flash, (Smithson teaches, “[t]he left and right turn lamps 17 and 19 are activated to flash in unison by closure of a hazard flasher switch 34 which may connect to both flasher units 24 and 29 or by a separate hazard flasher unit” See ¶ 0024. Smithson teaches, “system 1 adds a strobe flasher switch 42 which is mounted in a cab of the vehicle for selective manual operation by the vehicle driver.” See ¶ 0025); 
wherein the strobing circuit responds without user activation to a strobe activation signal from an automated vehicle safety system by producing a second electrical output through the interface to the vehicle wiring harness that causes the set of lights to strobe  (Smithson teaches, “system 1 adds a strobe flasher switch 42 which is mounted in a cab of the vehicle for selective manual operation by the vehicle driver.” See ¶ 0024. Smithson teaches, “[t]he overall visual effect of a turn signal applied to a turn signal terminal 55 is that the local LED array 39 is flashed in apparent unison with the existing turn signal lamp. The effect is similar when the hazard switch 34 is operated.” See ¶ 0033); and 
wherein a cycle of the strobing is perceptibly faster than a cycle of the flashing, Smithson teaches, “[t]he flash patterns corresponding to the … strobe signal consist of sequences of 100 millisecond flashes.” See ¶ 0030. Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034. Nonetheless, in an analogous art, Wasilewski teaches, “the vehicle emergency warning system according to the present invention, installed in an automobile. The system comprises a strobe light 1, a control unit 2, control indicator or lamp 3…” See Col. 4 lines 3-6. Wasilewski anticipates, “the strobe light 1 may be incorporated into standard tail lamps…” See Col. 4 line 15-16. Wasilewski teaches, “the strobe light 1 is shown comprising a light element 21 which is preferably a high energy strobe light bulb which is capable of providing a sufficiently bright signal to command the immediate attention and reaction of following drivers, and is also highly visible in inclement weather and difficult driving conditions such as fog, snow storms, etc.” See Col. 4 lines 20-26.
Wasilewski teaches, “[t]he frequency of flashing the strobe light is preferably more than twice the normal flashing frequencies of any other lamps operating on the vehicle (e.g. turn indicator, hazard warning, etc.), in order to distinguish a real emergency situation from normal vehicle signalling.” See Col. 3 lines 5-9. Wasilewski teaches, “a second predetermined pattern which, according to the preferred embodiment, comprises intermittent high frequency, high energy flashes in the event of vehicle impact.” See Col. 3 line 25-28. 
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify Smithson and have “a microcontroller-based vehicle emergency warning system is provided comprising a high energy, flashing strobe light which is disposed in the vehicle so as to face following traffic” as suggested by Wasilewski, See col 3 lines 12+, and “the strobe light 1 may be incorporated into standard tail lamps…” See Col. 4 line 15-16; therefore, “a high energy strobe light is used to warn following traffic of an emergency situation.” See Wasilewski Col. 2 lines 51-67. The “high energy strobe light bulb which is capable of providing a sufficiently bright signal to command the immediate attention and reaction of following drivers, and is also highly visible in inclement weather and difficult driving conditions such as fog, snow storms, etc.” See Col. 4 line 20-26.

With respect to, “a left front indicator and a right front indicator” in an analogous art, Song teaches, “[i]n 2003, the National Highway Traffic Safety Administration reported that in 2003, 4,749 pedestrians were killed in crashes with motor vehicles, and over 70,000 were injured. ... Currently, a pedestrian has few external indicators about the reaction or behavior of an oncoming vehicle operator other than a rough visual estimate of deceleration.” See ¶ 0013. Song teaches, “improved method of increasing the visibility of a vehicle that is in fog or other diminished visibility situation such as a fog, rain, dust storm.” See ¶ 0044. Song teaches, “improved indicators for the use of brakes and accelerator as well as turn signals for vehicles are disclosed. Visual indicators of braking, coasting, turning, and acceleration can be visible from the front, top, sides and rear of a vehicle.” See ¶ 0045.

It would have been obvious for one of ordinary skilled artisan at the time of invention to modify the combination of Smithson-Wasilewski and have the front left turn indicator operates in synchronization with the rear left turn indicator and front right turn indicator operates in synchronization with the rear right turn indicator, which is required under Federal law in this country, inherent to one of ordinary skilled in the art, and further explicitly shown by Song.

Consider claim 18, the system of claim 16, further comprising a user accessible strobe activation switch that allows a user to provide a strobe activation signal manually that causes the strobing circuit to produce the second electrical output through the interface to the vehicle wiring harness that causes the set of lights to strobe, Smithson teaches, “system 1 adds a strobe flasher switch 42 which is mounted in a cab of the vehicle for selective manual operation by the vehicle driver.” See ¶ 0025

Consider claim 19, the system of claim 16, wherein the strobing circuit comprises a microcontroller, Wasilewski teaches, “[t]he signals on outputs PB0 and PB1 of microcontroller 23 cause the strobe light 1 to flash at a high frequency (e.g. 5 Hz).” See Col. 6 lines 13-15. “Microcontroller 23 disables the strobe light 1 after a predetermined time delay of 30 minutes.” See Col. 7 lines 23-24.Therefore, Wasilewski’s strobing circuit  (23) is the microcontroller 23. 

Consider claim 20, the system of claim 19, wherein the microcontroller comprises a body control module, Specification defines body control module as “any electronic or electromechanical mechanical device with control or programmable control (whether or not reprogrammable) over the signal lights or hazard lights of a car is considered a BCM.” See ¶ 0056. Although, examiner is not permitted to read the specification into the claims. (Smithson teaches,  “[t]he left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57. Each controller 61 and 63 controls its LED array 39 by way of a respective set of LED switches or drivers 66.”  See ¶ 0027. Therefore, the microcontrollers 61 and 63 comprises terminal that receives inputs from terminals sensing terminals 55, 56, and 57, mode comm 77, back up sensor 70, left and right turn sensors 68 and 72, and strobe sensor 74; therefore, microcontrollers 61 and 63 comprises an electron module with control over the signal lights or hazard lights of a car).

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214), in view of Wasilewski (US 6,744,359 B1), and further in view of DeYoung (US 2005/0099286 A1).
Consider claim 3, the lighting system of claim 1, further comprising: an accelerometer in communication with the microcontroller; wherein the microcontroller strobes the first and second subsets of lights simultaneously in response to an indication from the microcontroller of non-typical driving, Wasilewski teaches, “‘g’/Volts converter 25 is also an integrated circuit chip for providing low inertia, fast response acceleration/deceleration detection. The circuit 25 generates an accurate voltage signal output which is directly proportional to an applied amount of acceleration/deceleration… output of the ‘g’/Volts converter 25 (pin 12) is connected to a first analog input (PD0) of microcontroller 23.” See Col. 4 line 51-62. Nonetheless, in an analogous art, DeYoung teaches, a hazard-warning and deceleration-warning system for e.g. bus, has digital accelerometer sensing rapid deceleration, where system flashes turn-signal/hazard-signal lamps that is readily distinguishable from pattern of turn signal, See abstract. DeYoung teaches, “[a] rapid-deceleration signal has been added to the original design also. When the microprocessor receives an input from a deceleration sensing system, the same distinctive non-uniform, hazard-alert pulse is generated as when the manual hazard-alert switch is closed.” See DeYoung ¶ 0028.
It would have been obvious for one of ordinary skilled artisan at the time of invention to modify the combination of Smithson-Wasilewski and have the accelerometer connected to a microcontroller that can turn on the hazardous lights in response to the detection of the rapid deceleration in therefore, warning the vehicles behind a semi-trailer to slow down in an effort to prevent a collision.

Consider claim 4, the lighting system of claim 3, wherein non-typical driving includes rapid deceleration, (DeYoung teaches, a hazard-warning and deceleration-warning system for e.g. bus, has digital accelerometer sensing rapid deceleration, where system flashes turn-signal /hazard-signal lamps that is readily distinguishable from pattern of turn signal. DeYoung teaches, “[a] rapid-deceleration signal has been added to the original design also. When the microprocessor receives an input from a deceleration sensing system, the same distinctive non-uniform, hazard-alert pulse is generated as when the manual hazard-alert switch is closed.” See DeYoung ¶ 0028.)

Consider claim 7, the lighting system of claim 6, wherein the at least one automated vehicle safety system comprises an anti-lock braking system, DeYoung teaches, “deceleration-sensing means is an antilock-brake-control circuit.” See DeYoung published claim 4.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214), in view of Wasilewski (US 6,744,359 B1), in view of Song (US 2006/0125616 A1), and further in view of DeYoung (US 2005/0099286 A1).
Consider claim 17, the system of claim 16, wherein the automated vehicle safety system includes an accelerometer and the strobe activation signal is indicative of excessive acceleration/deceleration, Wasilewski teaches, “‘g’/Volts converter 25 is also an integrated circuit chip for providing low inertia, fast response acceleration/deceleration detection. The circuit 25 generates an accurate voltage signal output which is directly proportional to an applied amount of acceleration/deceleration… output of the ‘g’/Volts converter 25 (pin 12) is connected to a first analog input (PD0) of microcontroller 23.” See Col. 4 line 51-62. Nonetheless, in an analogous art, DeYoung teaches, a hazard-warning and deceleration-warning system for e.g. bus, has digital accelerometer sensing rapid deceleration, where system flashes turn-signal/hazard-signal lamps that is readily distinguishable from pattern of turn signal, See abstract. DeYoung teaches, “[a] rapid-deceleration signal has been added to the original design also. When the microprocessor receives an input from a deceleration sensing system, the same distinctive non-uniform, hazard-alert pulse is generated as when the manual hazard-alert switch is closed.” See DeYoung ¶ 0028.
It would have been obvious for one of ordinary skilled artisan at the time of invention to modify the combination of Smithson-Wasilewski-Song and have the accelerometer connected to a microcontroller that can turn on the hazardous lights in response to the detection of the rapid deceleration in therefore, warning the vehicles behind a semi-trailer to slow down in an effort to prevent a collision.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214), in view of Wasilewski (US 6,744,359 B1), in view of DeYoung (US 2005/0099286 A1), and further in view of Chacon (US 2015/0127212 A1).
Consider claim 5, the lighting system of claim 3, wherein non-typical driving includes an overturn of the vehicle, See Chacon ¶ 0003, 0038.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Smithson-Wasilewski-DeYoung and have “a rollover detection system for the dynamic monitoring of the inclination of a vehicle…a warning light flashes when a parameter associated with an increasing imminence of rollover is triggered to notify the driver of the potential for rollover…a light can flash slowly when the potential for a rollover is first determined, with the frequency of the flashing increasing as the potential for a rollover increases...” as suggested by Chacon, ¶ 0005 and 0038, and therefore, prevent accidents and multi-vehicle pileups.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214), in view of Wasilewski (US 6,744,359 B1), and further in view of Pederson (US 2002/0105432 A1).
Consider claim 10, the lighting system of claim 1, wherein the microcontroller is operable to strobe the first and second subsets of light in sequence in response to indicate a direction while strobing, in an analogous art, Pederson teaches, “a light emitting diode (LED) warning signal light and SIT-TEL pulsed light communication system…The warning signal light and SIT-TEL pulsed light communication system may provide various light signals, colored light signals, or combination or patterns of light signals for use in association with a vehicle or by an individual. These light signals may include a strobe light, a pulsating light, a revolving light, a flashing light, a modulated or variable intensity light, an oscillating light, an alternating light, a pulsating light signal, an encoded signal, and/or any combination thereof. Additionally, the warning signal light and SIT-TEL pulsed light communication system may be capable of displaying symbols, characters, or arrows.” See ¶ 0061. “the warning light signal could display arrows indicating a direction a vehicle is to travel or other images as shown in FIG. 2.” See ¶ 0265.
It would have been obvious for one of ordinary skilled artisan at the time of invention to modify the combination of Smithson-Wasilewski and have the lighting array strobe in the sequence to represent directional arrow in an effort to direct the traffic behind the vehicle in the correct directing and avoid collision with the other vehicles on the road.

Consider claim 15, the system of claim 1, wherein the microprocessor illuminates the first and second plurality of lights in a strobing mode that indicates a direction upon receiving a directional strobe signal containing the direction, in an analogous art, Pederson teaches, “a light emitting diode (LED) warning signal light and SIT-TEL pulsed light communication system…The warning signal light and SIT-TEL pulsed light communication system may provide various light signals, colored light signals, or combination or patterns of light signals for use in association with a vehicle or by an individual. These light signals may include a strobe light, a pulsating light, a revolving light, a flashing light, a modulated or variable intensity light, an oscillating light, an alternating light, a pulsating light signal, an encoded signal, and/or any combination thereof. Additionally, the warning signal light and SIT-TEL pulsed light communication system may be capable of displaying symbols, characters, or arrows.” See ¶ 0061. “the warning light signal could display arrows indicating a direction a vehicle is to travel or other images as shown in FIG. 2.” See ¶ 0265.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683